Name: Council Regulation (EC) NoÃ 913/2006 of 19 June 2006 amending the Annex to Regulation (EC) NoÃ 2042/2000 imposing a definitive anti-dumping duty on imports of television camera systems originating in Japan
 Type: Regulation
 Subject Matter: Asia and Oceania;  communications;  international trade;  competition;  trade
 Date Published: nan

 22.6.2006 EN Official Journal of the European Union L 169/1 COUNCIL REGULATION (EC) No 913/2006 of 19 June 2006 amending the Annex to Regulation (EC) No 2042/2000 imposing a definitive anti-dumping duty on imports of television camera systems originating in Japan THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 384/96 of 22 December 1995 on protection against dumped imports from countries not members of the European Community (1), (the basic Regulation), Having regard to the proposal submitted by the Commission after consulting the Advisory Committee, Whereas: A. PREVIOUS PROCEDURES (1) The Council, by Regulation (EC) No 1015/94 (2), imposed a definitive anti-dumping duty on imports of television camera systems (TCS) originating in Japan. (2) In September 2000, the Council, by Regulation (EC) No 2042/2000 (3), confirmed the definitive anti-dumping duties imposed by Regulation (EC) No 1015/94 (as subsequently amended) pursuant to Article 11(2) of the basic Regulation. (3) In Article 1(3)(e) of Regulation (EC) No 2042/2000, the Council specifically excluded from the scope of the anti-dumping duty camera systems listed in the Annex to that Regulation (the Annex), representing high-end professional camera systems technically falling within the product definition under Article 1(2) of that Regulation, but which cannot be regarded as television camera systems. (4) The Commission, by notice of 29 September 2005 (4), initiated a review pursuant to Article 11(2) of the basic Regulation concerning the anti-dumping measures in force on imports of TCS originating in Japan. B. INVESTIGATION CONCERNING NEW MODELS OF PROFESSIONAL CAMERA SYSTEMS 1. PROCEDURE (5) Two Japanese exporting producers, Matsushita and Hitachi Denshi (Europa) GmbH (Hitachi) informed the Commission that they intended to introduce new models of professional camera systems into the Community market and requested the Commission to add these new models of professional camera systems and their accessories to the Annex of Regulation (EC) No 2042/2000 and thus exempt them from the scope of the anti-dumping duties. (6) The Commission informed the Community industry accordingly and commenced an investigation limited to the determination of whether the products under consideration fall within the scope of the anti-dumping duties and whether the operative part of Regulation (EC) No 2042/2000 should be amended accordingly. 2. MODELS UNDER INVESTIGATION (7) The requests for exemption were received for the following models of camera systems, supplied with the relevant technical information: Matsushita:  Camera head AK-HC910L,  Camera head AK-HC1500G,  Camera control unit AK-HRP900,  Camera control unit AK-HRP150. All models were presented as successors of models already excluded from the anti-dumping measures in force. Hitachi:  Camera head DK-H31,  Remote Control Panel RU-3300N. Both models were presented as models closely resembling models already excluded from the anti-dumping measures in force. They are not offered in combination with a triax system or triax adaptor and they are used for camera surveillance and teleconferencing as well as in laboratories and libraries. 3. FINDINGS (a) Camera heads AK-HC910L and AK-HC1500G, camera control units AK-HRP900 and AK-HRP150 (8) The camera heads AK-HC910L and AK-HC1500G and camera control units AK-HRP900 and AK-HRP150 fall within the product description of Article 1(2)(a) of Regulation (EC) No 2042/2000. However, they are mainly used for professional applications and were found to be professional camera systems within the meaning of Article 1(3)(e) of Regulation (EC) No 2042/2000. They should therefore be excluded from the scope of the existing anti-dumping measures and added to the Annex of Regulation (EC) No 2042/2000. (9) In accordance with the established Community institutions' practice, these television camera systems should be exempted from the anti-dumping duty from the date of receipt by the Commission services of the relevant request for exemption. Therefore, all imports of the following cameras imported on or after 5 September 2005 should be exempted from the anti-dumping duty from this date: Matsushita:  Camera head AK-HC910L,  Camera head AK-HC1500G,  Camera control unit AK-HRP900,  Camera control unit AK-HRP150. (b) Camera heads DK-H31 and remote control panel RU-3300N (10) Camera head DK-H31 and remote control panel RU-3300N fall within the product description of Article 1(2)(a) of Regulation (EC) No 2042/2000. However, they are mainly used for professional applications and are not sold with the corresponding triax system or adaptor on the Community market. Therefore, it was concluded that they should be regarded as professional camera systems within the meaning of Article 1(3)(e) of Regulation (EC) No 2042/2000. As a result, they should be excluded from the scope of the existing anti-dumping measures and added to the Annex of Regulation (EC) No 2042/2000. (11) In accordance with the established Community institutions' practice, these television camera systems should be exempted from the anti-dumping duty from the date of receipt by the Commission services of the relevant request for exemption. Therefore, all imports of the following cameras imported on or after 3 November 2005 should be exempted from the anti-dumping duty from this date: Hitachi:  Camera head DK-H31,  Remote control panel RU-3300N. 4. INFORMATION OF THE INTERESTED PARTIES AND CONCLUSIONS (12) The Commission informed the Community industry and the exporters of the TCS of its findings and provided them with an opportunity to present their views. None of the parties objected to the Commission's findings. (13) On the basis of the above, Regulation (EC) No 2042/2000 should be amended accordingly, HAS ADOPTED THIS REGULATION: Article 1 The Annex of Regulation (EC) No 2042/2000 shall be replaced by the Annex hereto. Article 2 1. This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Union. 2. This Regulation shall apply to imports of the following models produced and exported to the Community by the following exporting producers: (a) Matsushita from 5 September 2005:  Camera head AK-HC910L,  Camera head AK-HC1500G,  Camera control unit AK-HRP900,  Camera control unit AK-HRP150. (b) Hitachi from 3 November 2005:  Camera head DK-H31,  Remote control panel RU-3300N. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Luxembourg, 19 June 2006. For the Council The President J. PRÃ LL (1) OJ L 56, 6.3.1996, p. 1. Regulation as last amended by Regulation (EC) No 2117/2005 (OJ L 340, 23.12.2005, p. 17). (2) OJ L 111, 30.4.1994, p. 106. Regulation as last amended by Regulation (EC) No 1754/2004 (OJ L 313, 12.10.2004, p. 1). (3) OJ L 244, 29.9.2000, p. 38. Regulation as last amended by Regulation (EC) No 1454/2005 (OJ L 231, 8.9.2005, p. 1). (4) OJ C 239, 29.9.2005, p. 9. ANNEX List of professional camera systems not qualified as television camera systems (broadcast camera systems), which are exempted from the measures Company name Camera heads Viewfinder Camera control unit Operational control unit Master control unit Camera adapters Sony DXC-M7PK DXC-M7P DXC-M7PH DXC-M7PK/1 DXC-M7P/1 DXC-M7PH/1 DXC-327PK DXC-327PL DXC-327PH DXC-327APK DXC-327APL DXC-327AH DXC-537PK DXC-537PL DXC-537PH DXC-537APK DXC-537APL DXC-537APH EVW-537PK EVW-327PK DXC-637P DXC-637PK DXC-637PL DXC-637PH PVW-637PK PVW-637PL DXC-D30PF DXC-D30PK DXC-D30PL DXC-D30PH DSR-130PF DSR-130PK DSR-130PL PVW-D30PF PVW-D30PK PVW-D30PL DXC-327BPF DXC-327BPK DXC-327BPL DXC-327BPH DXC-D30WSP (2) DXC-D35PH (2) DXC-D35PL (2) DXC-D35PK (2) DXC-D35WSPL (2) DSR-135PL (2) DXF-3000CE DXF-325CE DXF-501CE DXF-M3CE DXF-M7CE DXF-40CE DXF-40ACE DXF-50CE DXF-601CE DXF-40BCE DXF-50BCE DXF-701CE DXF-WSCE (2) DXF-801CE (2) HDVF-C30W CCU-M3P CCU-M5P CCU-M7P CUU-M5AP (2) RM-M7G RM-M7E (2)  CA-325P CA-325AP CA-325B CA-327P CA-537P CA-511 CA-512P CA-513 VCT-U14 (2) Ikegami HC-340 HC-300 HC-230 HC-240 HC-210 HC-390 LK-33 HDL-30MA HDL-37 HC-400 (2) HC-400W (2) HDL-37E HDL-10 HDL-40 HC-500 (2) HC-500W (2) VF15-21/22 VF-4523 VF15-39 VF15-46 (2) VF5040 (2) VF5040W (2) MA-200/230 MA-200A (2) MA-400 (2) CCU-37 CCU-10 RCU-240 RCU-390 (2) RCU-400 (2) RCU-240A  CA-340 CA-300 CA-230 CA-390 CA-400 (2) CA-450 (2) Hitachi SK-H5 SK-H501 DK-7700 DK-7700SX HV-C10 HV-C11 HV-C10F Z-ONE (L) Z-ONE (H) Z-ONE Z-ONE A (L) Z-ONE A (H) Z-ONE A (F) Z-ONE A Z-ONE B (L) Z-ONE B (H) Z-ONE B (F) Z-ONE B Z-ONE B (M) Z-ONE B (R) FP-C10 (B) FP-C10 (C) FP-C10 (D) FP-C10 (G) FP-C10 (L) FP-C10 (R) FP-C10 (S) FP-C10 (V) FP-C10 (F) FP-C10 FP-C10 A FP-C10 A (A) FP-C10 A (B) FP-C10 A (C) FP-C10 A (D) FP-C10 A (F) FP-C10 A (G) FP-C10 A (H) FP-C10 A (L) FP-C10 A (R) FP-C10 A (S) FP-C10 A (T) FP-C10 A (V) FP-C10 A (W) Z-ONE C (M) Z-ONE C (R) Z-ONE C (F) Z-ONE C HV-C20 HV-C20M Z-ONE-D Z-ONE-D (A) Z-ONE-D (B) Z-ONE-D (C) Z-ONE.DA (2) V-21 (2) V-21W (2) V-35 (2) DK-H31 (2) GM-5 (A) GM-5-R2 (A) GM-5-R2 GM-50 GM-8A (2) GM-9 (2) GM-51 (2) RU-C1 (B) RU-C1 (D) RU-C1 RU-C1-S5 RU-C10 (B) RU-C10 (C) RC-C1 RC-C10 RU-C10 RU-Z1 (B) RU-Z1 (C) RU-Z1 RC-C11 RU-Z2 RC-Z1 RC-Z11 RC-Z2 RC-Z21 RC-Z2A (2) RC-Z21A (2) RU-Z3 (2) RC-Z3 (2) RU-Z35 (2) RU-3300N (2)   CA-Z1 CA-Z2 CA-Z1SJ CA-Z1SP CA-Z1M CA-Z1M2 CA-Z1HB CA-C10 CA-C10SP CA-C10SJA CA-C10M CA-C10B CA-Z1A (2) CA-Z31 (2) CA-Z32 (2) CA-ZD1 (2) CA-Z35 (2) EA-Z35 (2) Matsushita WV-F700 WV-F700A WV-F700SHE WV-F700ASHE WV-F700BHE WV-F700ABHE WV-F700MHE WV-F350 WV-F350HE WV-F350E WV-F350AE WV-F350DE WV-F350ADE WV-F500HE (1) WV-F-565HE AW-F575HE AW-E600 AW-E800 AW-E800A AW-E650 AW-E655 AW-E750 AW-E860L AK-HC910L AK-HC1500G WV-VF65BE WV-VF40E WV-VF39E WV-VF65BE (1) WV-VF40E (1) WV-VF42E WV-VF65B AW-VF80 WV-RC700/B WV-RC700/G WV-RC700A/B WV-RC700A/G WV-RC36/B WV-RC36/G WV-RC37/B WV-RC37/G WV-CB700E WV-CB700AE WV-CB700E (1) WV-CB700AE (1) WV-RC700/B (1) WV-RC700/G (1) WV-RC700A/B (1) WV-RC700A/G (1) WV-RC550/G WV-RC550/B WV-RC700A WV-CB700A WV-RC550 WV-CB550 AW-RP501 AW-RP505 AK-HRP900 AK-HRP150   WV-AD700SE WV-AD700ASE WV-AD700ME WV-AD250E WV-AD500E (1) AW-AD500AE AW-AD700BSE JVC KY-35E KY-27ECH KY-19ECH KY-17FITECH KY-17BECH KY-F30FITE KY-F30BE KY-F560E KY-27CECH KH-100U KY-D29ECH KY-D29WECH (2) VF-P315E VF-P550E VF-P10E VP-P115E VF-P400E VP-P550BE VF-P116E VF-P116WE (2) VF-P550WE (2) RM-P350EG RM-P200EG RM-P300EG RM-LP80E RM-LP821E RM-LP35U RM-LP37U RM-P270EG RM-P210E   KA-35E KA-B35U KA-M35U KA-P35U KA-27E KA-20E KA-P27U KA-P20U KA-B27E KA-B20E KA-M20E KA-M27E Olympus MAJ-387N MAJ-387I OTV-SX 2 OTV-S5 OTV-S6 Camera OTV-SX (1) Also called master set up unit (MSU) or master control panel (MCP). (2) Models exempted under the condition that the corresponding triax system or triax adapter is not sold on the EC market.